Citation Nr: 1421420	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1985 to September 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's sleep apnea manifested during service, is causally or etiologically related to service, or caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a July 2010 letter.  The claim was subsequently readjudicated in a July 2011 statement of the case and a July 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  His private treatment records have also been obtained and associated with the file. The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.  In January 2014, the Veteran stated he had no more evidence to submit. 

The Veteran received multiple VA examinations; the reports and medical opinions are in the claims file.  The Board finds that these examinations are adequate.  They involved a review of the claims file, a thorough examination of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In addition, the Board notes that although VA did not provide the Veteran with a medical examination and opinion regarding his service connection claim on a direct basis, the Board finds that none was required in this case because-as discussed below- the credible evidence weighs against a finding or indication that the Veteran's sleep apnea may be related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2013); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination on this basis was not warranted in this case.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 

Service connection may also be granted under a theory of secondary service connection, where there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran claims he has sleep apnea, secondary or aggravated by his service-connected PTSD. A May 2010 VA medical treatment record reflects that the Veteran was diagnosed with sleep apnea.  In a November 2010 notice of disagreement, the Veteran stated that he has had a sleeping disorder since service.    Thus, claims of entitlement have been raised under theories of both a direct and secondary/aggravation basis.  Nonetheless, the Board finds that service connection is not warranted on any basis.

First, service connection is not warranted on a direct basis.  Although the Veteran claims that he has suffered from a sleeping disorder since service, the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea was incurred in service or has been present since service.

Service treatment records do not document any reports of sleep problems.  Reports of medical history from December 1986 and February 1990 reflect that the Veteran indicated having no history of frequent trouble sleeping.  In January 1987, the Veteran reported having no significant medical problems.  Furthermore, in a July 1991 medical evaluation for the purpose of demobilization from Southeast Asia the Veteran denied having had trouble sleeping.

After service, in September 2001 private psychiatric assessment, the Veteran denied a history of medical problems.  A December 2002 private treatment record reflects that the Veteran reported sleeping well.  And, a September 2004 private treatment record reflects that the Veteran reported having no serious medical illnesses.  In addition, the Veteran first filed a claim for service connection for sleep apnea in June 2010, over 17 years after separation.  The Board notes that, altogether, the aforementioned evidence weighs against a finding that the date of onset of the Veteran's sleep apnea was during or immediately after service, or that it has continued since then.

Although the Veteran's lay statements purport to establish that the Veteran has had sleep apnea since service, these statements are contradicted by the more objective evidence discussed above, which includes, notably, the Veteran's own reports that as of December 2002 he slept well.  Thus, when weighed against his relevant, self-reported medical history, his statements in support of his claim are found not credible.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; but, personal interest may affect the credibility of the evidence).

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's sleep apnea was not manifested during service or that he has had continuous sleep apnea since service separation; there is no indication of an in-service incurrence; and the Veteran is not entitled to service connection on a direct basis.
  
The Veteran is also not entitled to service connection on a secondary basis, including due to aggravation by his service-connected PTSD.  The preponderance of the evidence weighs against a finding that the Veteran's sleep apnea is related to or aggravated by his service-connected PTSD.

The Veteran underwent a September 2010 VA examination.  In it, the examiner opined that the Veteran's sleep apnea is less likely as not caused by or as a result of his service-connected PTSD because there is no nexus between obstructive sleep apnea and PTSD.  

The Veteran submitted an internet article on April 2012; it claims that there may be a correlation between sleep apnea and PTSD.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the April 2012 internet article was not accompanied by the opinion of a medical professional, and the information in it is general and does not specifically discuss the Veteran's case or address a potential nexus between the Veteran's sleep apnea  and his service-connected PTSD.  Therefore, although the veracity of the April 2012 internet article is not questioned, the Board affords it little probative value, and finds that the information in it does not necessarily establish that the Veteran's sleep apnea is related to service.

In a May 2012 VA addendum opinion, the examiner considered the Veteran's April 2012 but further confirmed the September 2010 examiner's opinion, finding, in pertinent part, that sleep apnea of any kind does not cause PTSD or vice versa; medical research reveals that there is no cause or effect between these conditions.

Moreover, in a January 2014 VA addendum opinion, the examiner found that the Veteran's sleep apnea was less likely than not aggravated by his service-connected PTSD, because  although there is evidence in the medical literature that PTSD can be worsened by sleep, the medical literature is silent on the reverse situation; there is no evidence that the aggravation of sleep apnea has any cause and effect relationship to PTSD.  The January 2014 examiner also provided a possible, alternative etiology for the Veteran's sleep apnea. 

The Board has considered the Veteran's lay statements that he believes there is a relationship between his sleep apnea and his service-connected PTSD.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of respiratory, sleeping, or psychiatric disorders.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of sleep apnea is not readily apparent to lay observation.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Therefore, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the VA examiners' opinions.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran's sleep apnea is related to service or to his service-connected PTSD, or that it was aggravated by his service-connected PTSD; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


